Exhibit 10.1

January 18, 2007

Mr. Stephen F. Bollenbach
9336 Civic Center Drive
Beverly Hills, CA 90210

Dear Steve:

You and the Company’s Compensation Committee have been discussing certain
changes to the Employment Agreement between you and the Company amended and
restated effective January 1, 2005 (the “Employment Agreement”).  The following
sets forth the changes authorized by the Compensation Committee and will
constitute an amendment to the Employment Agreement if you execute a copy of
this letter in the space provided below:

1.             In the event that you complete the Employment Period (as defined
in the Employment Agreement) under the Employment Agreement, the Consultancy (as
defined in the Employment Agreement) will not occur.  Instead, on January 1,
2008, you will cease to be the Company’s Chief Executive Officer but will retain
your role as Co-Chairman.  On a timely basis, the Company will continue to
nominate you for election to the Board of Directors and you shall retain the
Co-Chairman role while a member of the Board.

2.             You will continue to work in an executive-employee capacity
through December 31, 2010.  While serving in this role, you will be
substantially involved in the Company’s international efforts and you will
assist the Company’s then chief executive officer (the “CEO”) and the Board on
long-term planning, strategic oversight and significant financial matters, and
such other project oriented tasks as you and the CEO agree.

3.             For the services under paragraph 2, you would be paid $116,667
per month through December 31, 2008, $89,584 per month through December 31, 2009
and $62,500 per month through December 31, 2010.  You would continue to be
entitled to medical insurance, 401(k), deferred compensation, and similar
employee benefits.  You would also have access to the Company’s jet aircraft for
all business use as approved by the CEO and, when authorized by the CEO, for
personal use as well.  All use of aircraft for personal purposes would require
you to reimburse the Company for the cost of the personal usage which shall be
in an amount consistent with the amount required to be disclosed as compensation
or as the value of a perquisite in accordance with the proxy disclosure
requirements imposed upon the Company and updated from time to time as
necessary.  You would be entitled to a suitable office in a location determined
by the CEO and personal assistant of your choosing during this period.  All
expenses incurred on behalf of the Company, in accordance with its standard
procedures, will be reimbursed.


--------------------------------------------------------------------------------




4.             Beginning on January 1, 2011 and until December 31, 2012, you
would serve as a consultant to the Company and not an employee.  You will cease
to be a director at the Company’s annual meeting of shareholders in May, 2011. 
You will no longer have access to the Company’s aircraft for personal purposes
after December 31, 2010.  Your consulting fee will be $37,500 per month for the
five months ending May 31, 2011 and $29,167 per month for the balance of the
consulting period, i.e. until December 31, 2012.  The Company will reimburse you
for the cost of you and your dependents’ health care continuation coverage under
COBRA on a basis such that your net out-of-pocket cost would be the same as if
you were still employed.  You would be entitled to a suitable office in a
location determined by the CEO and personal assistant of your choosing during
this period.  All expenses incurred on behalf of the Company, in accordance with
its standard procedures will be reimbursed.

5.             Your retirement date as an employee will be December 31, 2010
(and as a director, the date of the annual shareholders’ meeting in 2011) for
purposes of the Company’s benefit plans and programs and the supplemental
retirement benefit provided in Section 3(i) of the Employment Agreement.

6.             Except as modified above, all terms of the Employment Agreement
will continue in full force and effect and you and the Company will continue to
be bound by our respective obligations thereunder.

If the foregoing accurately sets forth your understanding of the agreement
between the Company and you, please so indicate in the space provided below in
the copy of this letter attached and return the same to me for the Company’s
files.  This letter will then constitute a binding obligation of both you and
the Company as to the matters described above.

 

 

Sincerely yours,

 

 

 

 

 

 

 

 

Hilton Hotels Corporation

 

 

 

 

 

By:

 /s/ Matthew J. Hart

 

 

 

President and COO

 

This letter accurately sets forth my agreement with

Hilton Hotels Corporation as to the matters described

and constitutes an amendment to the Employment Agreement.

 

 

/s/ Stephen F. Bollenbach

 

Stephen F. Bollenbach

 

 


--------------------------------------------------------------------------------